                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                          DOCKET NO. 1:18-cv-00234-FDW-DSC
 TIMOTHY CHARLES PEDEN,                          )
                                                 )
        Plaintiff,                               )
                                                 )
 vs.                                             )
                                                 )                       ORDER
 NANCY A. BERRYHILL,                             )
 Acting Commissioner of Social Security,         )
                                                 )
        Defendant.                               )
                                                 )
                                                 )

       THIS MATTER is before the Court on the Magistrate Judge’s Memorandum and

Recommendation (“M&R”). (Doc. No. 10). The M&R was entered on June 6, 2019. Federal

Rule of Civil Procedure 72(b) allows a party fourteen (14) days to file specific written objections

to a Magistrate Judge’s proposed findings and recommendations. Fed. R. Civ. P. 72(b)(2). “[I]n

the absence of a timely filed objection, a district court need not conduct a de novo review, but

instead must ‘only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005).

       By copy of the M&R, each party was advised of their right to file written objections and

no objections were subsequently filed. The Court has reviewed the record and has found no clear

error as to the Magistrate Judge’s recommendation.          Therefore, the Court ADOPTS and

APPROVES the findings and recommendations set forth in the M&R. (Doc. No. 10, p. 8).

Plaintiff’s “Motion for Summary Judgment,” (Doc. No. 7), is hereby DENIED; Defendant’s


                                                 1
“Motion for Summary Judgment,” (Doc. No. 8), is hereby GRANTED; and the Commissioner’s

determination is AFFIRMED.

      IT IS SO ORDERED.

                                     Signed: July 23, 2019




                                           2
